Citation Nr: 1455194	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability (from January 18, 2011).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to December 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), which [erroneously; an October 2004 rating decision had assigned a 10 percent rating.] continued a 0 percent rating for the Veteran's low back disability.  The Veteran was advised of this in a May 2009 statement of the case (SOC), which continued the 10 percent rating previously assigned.  An interim (September 2012) rating decision increased the rating to 20 percent, effective January 18, 2011.  The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  At a brief pre-hearing conference, the Veteran expressly indicated that she is not appealing the rating assigned prior to January 18, 2011.  The issue is characterized accordingly.

An October 2014 rating decision granted service connection for right lower extremity radiculopathy as secondary to the Veteran's service-connected low back disability, effective August 19, 2014.  As such grant did not represent a total grant of the benefit sought on appeal, the claim for increase for a low back disability remains before the Board.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The July 2014 remand instructed that the Veteran be scheduled for an examination to determine the current severity of her service-connected low back disability, and included detailed instructions that the VA examiner was to follow in conducting the examination.  On review of the record, the Board finds that the VA examiner did not comply with the detailed instructions, resulting in an inadequate opinion.  Therefore, a remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Specifically, the remand instructed the VA examiner to address whether there are any related neurological manifestations, such as radiculopathy or bowel or bladder impairment, and if so, to comment on their nature and severity.  Although the examiner noted signs of slight residual radiculopathy, he did not address whether there were any bowel or bladder impairments.  The Board notes that an October 2012 VA treatment record shows a diagnosis of urinary incontinence. 

The remand also instructed the VA examiner to address whether there is intervertebral disc disease and if so, whether there have been any incapacitating episodes of such, and the frequency and duration of any.  Although the examiner noted flare-ups in November 2013 and January 2014 which required bed rest lasting three to four days, he did not indicate whether such bedrest was prescribed by a physician.  The Board also notes that the Veteran reported on her VA Form 646 that she had incapacitating episodes throughout September and October 2013; it is unclear whether the bedrest was prescribed by a physician.

Additionally, on August 2014 VA examination, the Veteran reported he has been seeing a chiropractor for the past two years.  Records of such treatment are pertinent evidence, and must be secured.  

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify (and provide authorizations for VA to secure records of) any (and all) private evaluations and/or treatment she has received for her service-connected low back disability, including chiropractic treatment.  The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.

2.  Thereafter, forward the Veteran's record to the August 2014 VA examiner for review and an addendum opinion. [If that provider is unavailable, the record should be forwarded to another neurologist or orthopedist for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The provider must review the above explanation of the deficiencies in the existing nexus opinion.  In light of these observations and based on close review of the entire record, the examiner must note whether there are any neurological manifestations, including bowel or bladder impairment, and if so, describe their nature and severity.  The provider's attention is directed to the October 2012 VA treatment record that notes a diagnosis of urinary incontinence.  The provider should also note (in number of weeks, if any) the incapacitating episodes (periods of bed rest ordered by a physician) of disc disease the Veteran has experienced in a given 12-month period.

The examiner must explain the rationale for all opinions. 

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

